In this alienation action the sole question is one of damages. Because this is so does not mean that all sense of proportion shall be lost. There is involved the loss of plaintiff's husband's affections and society, and of his support and protection, and the injury to her feelings. Noon vs.Remington, 78 Conn. 296. While it is true that in Amellinvs. Leone, 114 Conn. 478, the court expressed an opinion that $3,500 was a large verdict, it nevertheless said "injuries such as these are indeed incapable of precise measurement, but, when proven, they do justify substantial damages."
The parties had lived happily; the earnings of the plaintiff's husband were substantial. Her condition of health would be *Page 13 
advantaged by spending summers in the North and winters in the South as was their custom. She is now denied this benefit. The plaintiff in no way contributed to the rift. The defendant's acts were wrongful and intentional. See Maggay vs.Nikitko, 117 Conn. 206. The services of a spouse contemplate more "assistance and helpfulness in the relations of conjugal life" rather than wages or reward. Maggay vs.Nikitko, supra, pp. 208, 209.
Punitive damages are also included though not pleaded.Amellin vs. Leone, supra.
   Judgment for $12,500 with costs may enter.